  Case   3:20-cv-01035-SI
                                                  Document
                                                  58   Filed 07/20/20   Page 1 of 3




           Matthew Borden, admitted pro hac vice
           borden@braunhagey.com
           J. Noah Hagey, admitted pro hac vice
           hagey@braunhagey.com
           Athul K. Acharya, OSB No. 152436
           acharya@braunhagey.com
           Gunnar K. Martz, admitted pro hac vice
           martz@braunhagey.com
           BRAUNHAGEY & BORDEN LLP
           351 California Street, Tenth Floor
           San Francisco, CA 94104
           Telephone: (415) 599-0210
           Kelly K. Simon, OSB No. 154213
           ksimon@aclu-or.org
           AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
           P.O. Box 40585
           Portland, OR 97240
           Telephone: (503) 227-6928
           Attorneys for Plaintiffs


                                          UNITED STATES DISTRICT COURT

                                                 DISTRICT OF OREGON

                                                 PORTLAND DIVISION

           INDEX NEWSPAPERS LLC, a Washington                      Case No. 3:20-cv-1035-SI
           limited-liability company, dba PORTLAND
           MERCURY; DOUG BROWN; BRIAN
           CONLEY; SAM GEHRKE; MATHIEU                             DECLARATION OF NATHAN HOWARD
           LEWIS-ROLLAND; KAT MAHONEY;                             IN SUPPORT OF PLAINTIFFS’ MOTION
           SERGIO OLMOS; JOHN RUDOFF;                              FOR TEMPORARY RESTRAINING
           ALEX MILAN TRACY; TUCK                                  ORDER AND PRELIMINARY
           WOODSTOCK; JUSTIN YAU; and those                        INJUNCTION AGAINST DEFENDANTS
           similarly situated,                                     U.S. DEPARTMENT OF HOMELAND
                           Plaintiffs,                             SECURITY AND U.S. MARSHALS
                                                                   SERVICE
                   v.
           CITY OF PORTLAND, a municipal
           corporation; JOHN DOES 1-60, officers of
           Portland Police Bureau and other agencies
           working in concert; U.S. DEPARTMENT OF
           HOMELAND SECURITY; and U.S.
           MARSHALS SERVICE,
                           Defendants.

           PAGE 1       DECLARATION OF NATHAN HOWARD ISO MOTION FOR TRO AGAINST
                        FEDERAL DEFENDANTS
  Case   3:20-cv-01035-SI
                                                  Document
                                                  58   Filed 07/20/20   Page 2 of 3




                    I, Nathan Howard, declare:

                    1.      I am Washington resident who lives in the City of Vancouver. I have been a

           photojournalist since 2014, when I began reporting for the Moscow-Pullman Daily news. I

           currently work on a freelance basis; my photographs have been published in the Willamette

           Week, Mother Jones, Bloomberg Images, Reuters, and the Associated Press. I have attended the

           protests in Portland some 20-25 times over the last two months for the purpose of documenting

           and reporting on them. If called as a witness, I could, and would, testify competently to the facts

           below.

                    2.      When I report on the protests, I carry two large cameras. One is a Nikon D600

           with a large 70-200mm f/2.8 telephoto lens, and the other is a Sony A92 with a 35mm lens. I also

           sometimes wear a helmet with the word “PRESS” on it in big block letters, but not always,

           because it interferes with my gas mask. I also wear a press pass issued by the National Press

           Photographers’ Association, the largest and oldest body of professional photojournalists in the

           United States.

                    3.      During the 2020 Portland protests, I have been hit by pepper balls three times.

           The first two times, they were not obviously targeted at me, so I gave the police the benefit of the

           doubt. This time was radically different.

                    4.      Late on July 19 or early on July 20, I was covering interactions between federal

           agents and protesters near the Justice Center and the Hatfield Courthouse. One group of agents

           emerged from the courthouse and pushed protesters all the way to SW 4th Avenue. I remained in

           Chapman Square next to SW 3rd Avenue because another group of agents was coming from the

           other federal building two blocks south of the courthouse and I wanted to document them. The

           only other people near me were other journalists. The nearest protester was more than a full

           block away from me.

                    5.      As the line of federal agents advanced north through the park, I saw them notice

           me and screamed “I’M PRESS, I’M PRESS,” while holding up my press pass in one hand and

           my camera in the other. Agents in this group told me to stay where I was and passed me.

           PAGE 2        DECLARATION OF NATHAN HOWARD ISO MOTION FOR TRO AGAINST
                         FEDERAL DEFENDANTS
  Case   3:20-cv-01035-SI
                                                  Document
                                                  58   Filed 07/20/20   Page 3 of 3




                   6.      The two groups of federal agents merged and then began walking between the

           parks, with some agents walking closer to my position. Again, I screamed “I’M PRESS, I’M

           PRESS,” while holding up my press pass in one hand and my camera in the other. Again, one of

           them said “okay, okay, stay where you are, don’t come closer,” or words to that effect.

                   7.      Three seconds after I was told to stay where I was, the agent to the left of the one

           who spoke took aim at me and fired at least two pepper balls directly at me. He obviously knew I

           was press and shot me at close range anyway.

                   8.      After that, I turned and ran some 30-40 feet away and hid behind a tree until the

           agents lost interest in me. Some federal agents carry firearms with live, lethal ammunition. I did

           not want them to shoot me next.

                   9.      I would like to continue attending and documenting the protests. That is my job,

           and I would like to be able to do my job and inform the public without being willfully and

           maliciously shot. I am fearful, however, that federal agents will continue to target me and

           possibly injure me to a much greater extent than they did on this occasion.



                   I declare under penalty of perjury under the laws of United States of America that the

           foregoing is true and correct.



           Dated: July 20, 2020
                                                                               Nathan Howard




           PAGE 3       DECLARATION OF NATHAN HOWARD ISO MOTION FOR TRO AGAINST
                        FEDERAL DEFENDANTS
